Citation Nr: 0936421	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-15 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 
1971.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   

Procedural history

The Veteran's June 2004 claim for entitlement to service 
connection for PTSD was denied in a March 2005 rating 
decision.  The Veteran disagreed and perfected an appeal.

The Veteran's April 2005 claim for entitlement to service 
connection for hypertension secondary to service-connected 
type 2 diabetes mellitus was denied in an August 2005 rating 
decision.  The Veteran disagreed and perfected an appeal.

In May 2006, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
hearing at the RO before a local hearing officer.  In March 
2008, the Veteran, his spouse and his representative 
presented evidence and testimony in support of the Veteran's 
claim at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  Transcripts of those hearings have been 
associated with the Veteran's VA claims folder.

In an August 2008 decision, the Board remanded the Veteran's 
claims for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a 
conclusion that the Veteran did not serve in combat.

2.  The Veteran's wife provided credible testimony in 
verifying a claimed stressor event.

3.  A preponderance of the competent evidence supports a 
conclusion that the Veteran's hypertension disorder is 
unrelated to his service-connected type 2 diabetes mellitus 
disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2008).

2.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD condition is due to two 
events that he experienced while stationed in Vietnam.  He 
also contends that his service-connected type 2 diabetes 
disability has caused or aggravated his hypertension 
disorder.  He seeks service connection for both conditions.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further evidentiary development.  Specifically, the August 
2008 Board Remand ordered VBA to obtain all treatment records 
pertaining to PTSD and diabetes mellitus from the Chattanooga 
VA Clinic and from Vet Center 951 from 2007 to the present.  
VBA was also ordered to provide the Veteran with a 
cardiovascular examination and specifically for a medical 
opinion whether the Veteran's hypertension was caused or 
aggravated by the service-connected type 2 diabetes mellitus 
disability.  Finally, VBA was ordered to conduct all 
appropriate action to independently verify any of the 
Veteran's claimed stressor events and to prepare a written 
report of the results of those efforts. 

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  In 
this case, the record shows that records pertaining to the 
Veteran's diabetes and PTSD from Chattanooga VA clinic and 
Vet Center 951 were sought and the records obtained were 
associated with the Veteran's VA claims folder.  The record 
also shows that the Veteran's VA claims folder was reviewed 
by a VA medical doctor who provided a medical opinion 
regarding whether the Veteran's hypertension was caused or 
aggravated by the service-connected type 2 diabetes mellitus.  
Finally, the Board observes that the record shows that VBA 
sought records from appropriate record holders in an attempt 
to verify the Veteran's claimed stressor events.  A July 2009 
report states the results of those efforts.  The Board finds 
that VBA substantially complied with the Board's August 2008 
remand.


Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated July and September 2004, April 2005 and March 2009.  
The July and September 2004 notice letters informed the 
Veteran that to substantiate a claim for service connection 
the record evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  The April 2005 notice 
letter informed the Veteran that in order to substantiate a 
claim for secondary service connection the evidence must show 
a current disability, a service connected disability and 
medical evidence of a nexus between the two.  In addition, 
the July 2004 notice letter specifically told the Veteran 
that a claim for PTSD required evidence of an in-service 
stressor.

The Veteran was further notified in the letters that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records. The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in a 
March 2006 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and personnel records.  The RO has 
also obtained all pertinent VA medical records and has sought 
to obtain other records which would corroborate the Veteran's 
claimed stressors.  The Veteran has received medical 
examinations pertaining to his claim including those provided 
in June 2006 and June 2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran, his 
spouse and his representative presented testimony at a 
hearing before the undersigned VLJ and a hearing was also 
conducted by a local hearing officer.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for PTSD.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The Veteran seeks service connection for PTSD.  In substance, 
the Veteran contended that two events are the stressor events 
upon which his claim for PTSD depend.  First, he contended 
while assigned to a headquarters unit in Vietnam between 
February 1970 and October 1971, he was walking past a small 
restaurant when an explosion occurred, blowing out the 
restaurant window, knocking the Veteran to the ground and 
covering him with debris from the blast.  The second occurred 
when armed South Vietnamese military personnel broke into an 
apartment where the Veteran was staying.  They covered him 
with their weapons until he provided them with 
identification.  See March 2008 hearing transcript at pages 
3-4.  

As noted above, in order for a Veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first element, the Board observes that the 
Veteran has been diagnosed on several occasions by VA mental 
health providers.  An August 2004 psychiatry note indicates 
that the Veteran had a diagnosis of PTSD.  The most recent VA 
examiner reported in a June 2009 medical report that the 
Veteran "meet[s] the DSM-IV criteria for a diagnosis of 
PTSD."  The Board observes that several other examiners have 
diagnosed the Veteran with anxiety disorders.  However, when 
weighing the record as a whole, the Board finds that the 
evidence supporting element (1) is at least in equipoise.

With regard to element (2), the preliminary question is 
whether the Veteran served in combat.  As noted above, if the 
Veteran is found to be a combat veteran, then his statements 
by themselves can be sufficient to support his claim.  If on 
the other hand he is not found to be a combat veteran, then 
the events upon which he contends caused his PTSD must be 
verified.  The Board observes that the Veteran has not 
contended that he is a combat veteran or that the stressor 
events upon which he relies are the results of combat.  
Indeed, a June 2006 VA examiner stated that the Veteran said 
he was never shot at nor wounded.  Additionally, there is 
nothing in the Veteran's service records indicates that he 
was engaged in combat with the enemy; there are no records of 
medals indicating combat nor medical records indicating 
combat wounds.  For those reasons, the Board finds that the 
Veteran is not a combat veteran and that his stressor events 
must be verified.

The Board observes that the record must contain "service 
records or other credible evidence which corroborates the 
stressor."  [emphasis added].  As noted in the discussion 
above regarding the August 2008 Board remand, the Board 
directed VBA to attempt to find official records that tended 
to corroborate the Veteran's stressor events.  Those 
attempts, according to the July 2009 report, were 
unsuccessful in-part due to the nature of the events; that 
is, they were domestic events without U.S. military 
involvement and thus, there would likely be no reason for 
U.S. military records to be kept concerning them.  However, 
there is evidence of record that tends to corroborate the 
stressors.

The Veteran's wife testified at the March 2008 hearing that 
she saw the Veteran immediately after the explosion at the 
restaurant.  She testified that she was in her apartment when 
she heard a load explosion and that she was notified by local 
children that the Veteran had been in the blast area.  She 
rushed to the scene where she found the Veteran covered in 
the dust from the debris.  See hearing transcript at page 11.  
Thus, there is evidence of record that corroborates the 
Veteran's stressor event.  The question then becomes whether 
the Veteran's wife's testimony is credible.

The Board finds that the testimony is credible.  First, her 
description is consistent with the Veteran's description.  
Second, the Veteran already receives 100 percent disability, 
so any incentive to lie for monetary benefits is greatly 
attenuated.  The Court has also held that the Board may 
consider whether a veteran's personal interest may affect the 
credibility of testimony. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Third, the Veteran's contention has been 
consistent throughout the period his claim has been pending.  
The Board has considered the fact that the Veteran and his 
wife have had the opportunity to pull together a story and 
recognizes that the Veteran's claim was filed more than 30 
years after he was discharged.  Taking the entire record into 
consideration, the Board finds that the Veteran's wife's 
testimony is credible, and that the Veteran's stressor event 
has been verified by credible evidence.  Thus, element (2) is 
satisfied.

With regard to element (3), the Board observes that the June 
2009 examiner determined that the Veteran's PTSD is related 
to his stressor events described by the Veteran.  For those 
reasons, the Board finds that entitlement to service 
connection for PTSD is warranted.

Entitlement to service connection for hypertension secondary 
to service-connected type 2 diabetes mellitus.

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran essentially contends that his service-connected 
type 2 diabetes mellitus disability caused his current 
hypertension disorder.  The Board will address each Wallin 
element stated above.

The record shows the Veteran has been diagnosed with 
hypertension.  See February 2003 VA examiner's report.  The 
record also shows the Veteran has been service-connected for 
type 2 diabetes mellitus since February 23, 2003.  Thus, 
Wallin elements (1) and (2) have been satisfied.

However, there is no evidence of a medical nexus establishing 
a connection between the service-connected type 2 diabetes 
mellitus and the current hypertension disorder.  Indeed, the 
competent medical evidence of record establishes that there 
is no such nexus.  First, an April 2003 VA examiner stated 
that "MER [medical evidence of record] indicate the DMII 
[diabetes mellitus type 2] did not cause the hypertension (no 
evidence of diabetes kidney disease)."  Second, a November 
2008 VA examiner stated that they reviewed the Veteran's VA 
claims folder and concluded that "htn [hypertension] is not 
caused by or a result of diabetes."  The examiner provided a 
rationale for her opinion that diabetes does not cause or 
aggravate hypertension, but that both diabetes and 
hypertension can cause and aggravate coronary artery disease.  

The Board observes that the Veteran has contended and 
provided general statements that diabetes causes 
hypertension, at one point suggesting that an article in 
"Men's Health" magazine supported the contention.  First, 
to the extent that the Veteran's statement can be construed 
to be evidence of a nexus between his hypertension and 
service-connected diabetes, there is nothing in the record 
indicating that he has the experience or training to make 
such a medical declaration.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, his statements are not probative and are 
outweighed by the medical evidence of record.  Second, to the 
extent that the Veteran contends that there is treatise 
evidence of such a connection, there is nothing of record 
specific to his individual condition.  The Board recognizes 
that medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See Wallin supra at 
514; see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses]. But, the Court has held that medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, the evidence is too vague to be probative.  

For those reasons, the Board finds that Wallin element (3) is 
not satisfied and that the claim fails on that basis.  
Entitlement to service connection for hypertension is not 
warranted.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to service connection for hypertension is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


